Ostrander, J.
(after stating the facts). The modern general rule, in England and in the United States, is that a sale of personal chattels implies an affirmation by the vendor that the chattels are his, and he therefore warrants the title, unless it appears by the facts and circumstances of the sale that the vendor did not intend to assert ownership, but only to transfer such interest as he might have in the chattel sold. 2 Mechem on Sales, §§ *5561300-1309; Croly v. Pollard, 71 Mich. 612, 615. The first difficulty which counsel and the court encounter does not relate directly to the validity of the vendor’s title to such property as he owned, but to a specification of the property to which he asserted ownership. It is clear that the written agreement does not specify and does not, by reference, make certain the property which was sold; nor does the chattel mortgage furnish the information. It is a fact to be determined by evidence other than the writings which were made and the possession which the vendor had. Complainant both finds and does not find such specification in the inventory and in the monthly statements which have been mentioned. I say he does not find it here because it appears to be agreed that the boilers, and perhaps some other of the machinery described in the inventory, were so connected with the freehold as to negative the idea that they were chattels separable from the freehold. Upon this subject the parties were permitted to introduce testimony. It is admitted by both parties that there were inquiries and representations with respect to the machinery which the vendor claimed to own, as well as with respect to furniture, etc. It is impossible to harmonize the testimony concerning the representations which defendant made about his ownership of machinery. It will profit no one to set out the testimony. While the case is not free from difficulty, we have reached the conclusion that it was understood by both parties that defendant would not and did not represent that he was owner of the machinery in the building, and that he intended to sell and complainant was satisfied to purchase such title and interest in the property, described generally, as defendant had. In this view of the testimony, it is not material to ascertain what machinery, if any, the defendant owned.
The decree is affirmed, with costs.
Blair, C. J., and Grant, Montgomery and Hooker, JJ., concurred.